CaSe: 3219-mj-00229-|\/|.]N DOC #Z l Filed: 04/18/19 Page: l Of 3 PAGE|D #Z l

AO 9l (Rev. 08/09) Criminal Complaint

UNITED STATES DISTRICT CoURT

 

forma items ::i :>:i i de
Southern District of Ohio
United States ofAmerioa )
v. )
ofeiio PEREz~eaiis ) ease No. §§ a §§ ,» gm 5 .,
) * q ' ' s . ' j
l
)
Defe):danf(s)
CRIMINAL CON[PLAINT

I, the complainant in this case, State that the following is true to the best of my knowledge and belief

 

 

On or about the date(s) of 03/20/2019 in the County of Champaign in the
Southern District ot" Ohi¢;> , the defendant(s) violated:
Code Secli`on Ojj€znse Descriptz`on
8 USC 1326(3) being an alien, that iS, a citizen of Mexico who Was ordered deported and

removed from the United States on or about tO/22/2008, Was found in
|V|echanicsburg, OH on 03/20/2019, without, prior to his re-eritry and at a
place outside the United States, obtaining the consent of the Attoi'ney
Generai or the Secretary of the Depaitrnent of Home|and Security to re-app|y
for admission to the United States, in violation of section 8 USC 1326(3)

This criminal complaint is based on these facts:

See attached afHdavit

Ed Continued on the attached sheet.

 

V Cgmp[ai:%@si_gw::we
j;`[{amSHuz| eporta n Otficer

4/

1 j J?Frmtetdndme&nd!rile

Swom to before me and Signed in my presence

 

Date: 04)'18/2019

 

Judge` s_' :srg!aiw e

 

City and state: Dayton, OH i-ion. Nlichaet J. Newman, U.S. |Vlaqistrate Judge

Fririted name and title

CaSe: 3219-mj-00229-|\/|.]N DOC #Z l Filed: 04/18/19 Page: 2 Of 3 PAGE|D #Z 2

UNITEI) STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION

IN THE MATTER OF
THE CRIMINAL COMPLAINT OF: )

) Case No.
Ofelio PEREZ-Galis

)

)

)

AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT
I, United States lmmigration and Customs Enforcernent (ICE) Deportation Officer

Travis P. Huzl, being first duly sworn, depose and state as follows:

l.

l am a Deportation Officer with more than nine years of experience as an immigration
Agent with the United States lmrnigration and Customs Enforcement (ICE). l am
assigned to the Columbus, OH, Office of Enforcernent and Rernovals. l have
investigated both criminal and administrative matters involving aliens in the United
States. I have successfully completed the lmmigration Enforcement Agent course at
the F ederal Law Enforcement Training Center (FLETC) at Glynco, Georgia.

During the course of investigating Ofelio PEREZ-Galis, l have learned the following
facts:

Ofelio PEREZ-Galis is a citizen and national of l\/Iexico with no claim to United
States citizenship On or about October 22, 2008, PEREZ-Galis was ordered removed
by an lmmigration Judge in Cleveland, OH. On October 28, 2008, PEREZ-Galis was
physically removed from the US to Mexico pursuant to this order at the Laredo, TX,
Port of Entry. On that day, PEREZ-Galis surrendered his fingerprint and photo for
lmmigration Form I-205 (Warrant of Removal/Deportation) and signed the same.
PEREZ-Galis’s departure was witnessed by an lrnmigration Officer who documented
the departure by way of signature on the lmrnigration Fonn l-ZOS.

On or about November l, 2008, PEREZ-Galis was encountered by immigration
officials near Nogales, Arizona_ PEREZ-Galis’s prior order of removal from October
22, 2008 was then reinstated On November l, 2008, PEREZ-Galis was removed
from the United States to l\/Iexico from the Nogales, Arizona Por't of Entry.

On March 20, 2019, PEREZ-Galis was encountered by ICE officials at the Tri-
County Jail in Mechanicsburg, OH. PEREZ-Galis was arrested and convicted for
Domestic Violence and turned over to ICE after he was finished with his local
charges lt Was determined after a verification of fingerprints that PEREZ-Galis had
previously been ordered removed from the United States and that PEREZ-Galis is

CaSe: 3219-mj-00229-|\/|.]N DOC #Z l Filed: 04/18/19 Page: 3 Of 3 PAGE|D #Z 3

subject to prosecution for illegal re-entry, being found in the United States after being
barred from legal re-entry for a period of twenty years.

6. Biometric and records checks confirmed that PEREZ-Galis did not receive
permission from the Attomey General of the United States, or the Secretary of the
United States Department of Homeiand Security, for this re-entry into the United
States.

Your Af`fiant submits that the foregoing facts establish probable cause that PEREZ-Galis
has committed a violation of 8 U.S.C. § l326(a), being an alien who: (l) has been denied
admission, excluded, deported, or removed, or has departed the U.S. while an order of
exclusion, deportation or removal is outstanding; (2) thereafter entered, attempted to
enter, or at any time was found in the U.S.', and (3) did not have consent from the
Attorney General to reapply for admission to the U S. prior to either his re- -embarkation at
a place outside the U. S. or his application for admission from a foreign c uous
territory

 

  

` ' @vis P Huzl

De_». o ation Officer
Immigration and C .. v s Enforcement

     
 

Sworn before me

..:?. fingng [," "~
sdbscribedan%\presence on this i_ ah day of AprilZGl9.

 
    

Hon. l\/Iichael]l Newman ' `1 § f - l§__?fl
UNITED STATE_S MAGISTRATE JU

 

